Citation Nr: 0810164	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for intervertebral disc syndrome (IVDS) of the lumbar spine.  

2.  Entitlement to a disability rating higher than 10 percent 
for neuropathy of the left lower extremity associated with 
the IVDS of the lumbar spine.  

3.  Entitlement to a disability rating higher than 10 percent 
for neuropathy of the right lower extremity associated with 
the IVDS of the lumbar spine.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1990 to 
February 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim for a rating higher 
than 20 percent for his low back disability.  However, the RO 
granted service connection for neuropathy (loss of sensation) 
in his left lower extremity - associated with his low back 
disability, and assigned a separate 10 percent rating for 
that retroactively effective from the date of receipt of his 
claim for a higher rating for his low back disability.  A 
more recent May 2006 RO decision during the pendency of the 
appeal also granted service connection for neuropathy 
(radicular symptoms) affecting his right lower extremity and 
assigned a separate 10 percent rating for that, too, 
retroactively effective as of March 7, 2006, the date of 
receipt of his claim for this additional disability.


FINDINGS OF FACT

1.  Under the revised criteria, the veteran's lumbar spine 
IVDS disability, even with consideration of his complaints of 
pain and other functional loss, does not cause forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  There 
also is no indication of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12months.  

2.  The veteran's residual bilateral lower extremity 
radiculopathy is at most "mild".  




CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for IVDS of the lumbar spine.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria are not met for a disability rating higher 
than 10 percent for the associated neuropathy in the left 
lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8620 (2007).  

3.  The criteria are not met for a disability rating higher 
than 10 percent for the associated neuropathy in the right 
lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8620 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in December 2004, 
February 2005, and May 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing him of the information and evidence VA 
would provide; (3) informing him of the information and 
evidence he was expected to provide; and (4) requesting that 
he provide any evidence in his possession pertaining to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   



In addition, the May 2006 letter further advised the veteran 
of the disability rating and downstream effective date 
elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, though, some of the VCAA notice mentioned was provided 
after the initial March 2005 AOJ decision.  No matter, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, although the RO provided additional VCAA notice in May 
2006, the RO did not subsequently go back and readjudicate 
the claim in a subsequent SSOC.  So, in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional evidence in response to the May 
2006 VCAA Dingess notice letter.  Therefore, the absence of a 
subsequent SSOC after this notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) for any 
timing error is simply not warranted here.    

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).  That is to say, the 
purpose of VCAA notice has not been frustrated.

With respect to the increased rating claims, in Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008) the Court recently held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the general VCAA and Dingess notice letters of record 
are generally complaint with elements (1), (3), and (4) 
listed above in Vazquez-Flores.  However, as to element (2), 
the Board acknowledges no VCAA notice letter of record 
addresses the specific criteria necessary for entitlement to 
a higher disability rating for the veteran's IVDS with 
associated neuropathy under Diagnostic Codes 5243 and 8620.  
In this regard, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA can demonstrate that any defect 
was cured by actual knowledge on the part of the claimant 
(see Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 
(U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim."  

In this vein, here, the veteran in his April 2006 substantive 
appeal (VA Form 9) discussed his specific symptomatology of 
difficulty with lumbar spine range of motion, with relevant 
pain and other functional loss, and loss of sensation in his 
left leg.  Despite also mentioning previous lumbar spine 
criteria no longer applicable, he also showed knowledge of 
the currently applicable criteria.  Specifically, he showed 
his knowledge that further functional loss and pain, 
which impacts his range of motion, could entitle him to a 
higher rating under Deluca if the VA physician had done 
further, repetitive testing.  During the April 2003 and 
December 2004 VA examinations, the veteran related how his 
IVDS disability impacted his daily activities and occupation 
(as a farmer), and he reported experiencing neuropathy 
(numbness and pain) in both of his legs.  He also mentioned 
experiencing weakness and numbness in his right leg when 
filing his claim for this additional disability in March 2006 
on VA Form 21-4138.  Therefore, any content defect was cured 
by his actual knowledge of the symptoms required for higher 
ratings for his IVDS and associated lower extremity 
neuropathy.  Indeed, even his representative indicated in a 
March 2006 Statement of Accredited Representative in Appealed 
Case (in lieu of a VA Form 646) that the veteran's 
substantive appeal presented a "succinct summation" of his 
arguments.  In short, the content error in the provision of 
the VCAA notice does not affect the essential fairness of the 
adjudication or otherwise frustrate the notice's intended 
purpose, and thus is not prejudicial.  



As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and the 
reports of several VA examinations to determine the severity 
of his IVDS and associated lower extremity neuropathy.  
He has also submitted some private medical evidence and 
personal statements.  Another VA examination is not required 
to decide his claims as other recent private and VA records 
simply do not reveal a worsening of his disability.  In this 
regard, the record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2007).  Neither the veteran nor his representative 
has stated that any additional evidence remains outstanding.  
So all things considered, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

While the veteran's entire history is considered when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court held that in determining the present 
level of a disability for any increased-evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from the time 
period one year before the claim was filed (in this case, 
November 2003) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  The Board can also 
review earlier evidence to the extent it sheds light on the 
current level of severity of the disability.

The net result of the decision in Hart is that VA 
adjudicators must consider whether a rating should be 
"staged" irrespective of whether the veteran is appealing a 
rating for an existing, established service-connected 
disability (e.g., here, the rating for his low back) or, 
instead, appealing ratings initially assigned following the 
grant of service connection (e.g., the additional, separate, 
ratings for his residual lower extremity neuropathy).  See 
also Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Higher Disability Ratings for the Lumbar Spine IVDS with 
Associated Bilateral Lower Extremity Neuropathy

Historically, by way of an October 1992 rating decision, the 
veteran was granted service connection for aggravation of a 
pre-existing low back disability during his military service, 
specifically degenerative disc disease (DDD/IVDS).  
Records show he had low back surgery in 1989, prior to 
service, and additional low back surgery after service in 
1993.  His IVDS of the lumbar spine was originally evaluated 
as 10-percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).  
This 10 percent rating was effective from June 1, 1992.  
However, as of November 22, 1999, the rating for his IVDS was 
increased to 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (in effect after September 26, 2003).  

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the veteran's claim for an 
increased rating was received in November 2004, subsequent to 
the final amendments.  Thus, only the most current version of 
the rating criteria (i.e., the September 2003 amendments) is 
for application.  As alluded to above, the Board will 
determine whether he is entitled to a rating higher than 20 
percent looking back to one year before his claim for an 
increased rating was received, that is, from November 2003.    

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  



Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician 
and treatment by a physician.  

Note 2:  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 20 
percent for the veteran's IVDS of the lumbar spine under the 
most recent version of the rating criteria.  38 C.F.R. 
§ 4.7.  

Specifically, as to orthopedic manifestations of his IVDS, 
the evidence of record does not demonstrate a higher 40 
percent evaluation in that there is no evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less and no 
evidence of favorable or unfavorable ankylosis of the 
thoracolumbar spine.  Specifically, the range of motion in 
degrees recorded at VA examinations show, at worst, 
flexion limited to 50 degrees with consideration of pain and 
functional loss.  See the report of his April 2003 VA 
examination (60 degrees of lumbar flexion limited by pain) 
and the report of his December 2004 VA examination (50 
degrees lumbar flexion limited by pain).  In addition, VA 
and private treatment records dated from 2003 to 2006 merely 
show complaints of low back pain and neuropathy, but do not 
provide evidence of a higher rating or a worsening of the 
disorder which would warrant further examination.   

As to functional loss due to his IVDS, the Board 
acknowledges that VA examinations of record, VA treatment 
records, and private medical evidence reveal functional loss 
factors of pain, stiffness, difficulty lifting, bending, 
sitting, or walking on uneven surfaces.  The veteran 
reported no longer being able to hunt or fish.  During 
periods of "flare-ups", his functional loss is greater.  He 
reported in April 2003 that, on 10 occasions, he had to stop 
working due to his pain.  With regard to his occupation as a 
farmer, his IVDS limited his ability to work 
full-time on his own farm, such that he could only do 
"light farming" in the employment of others.  He has to 
take a lot of breaks when working.  However, upon objective 
examination, there was no evidence of atrophy or weakness.  
He did not require the use of a back brace or cane.  In 
addition, although pain limited his range of motion, the 
examiners accounted for this when determining his ranges of 
flexion discussed above.  Importantly, the December 2004 VA 
examiner found that repetitive motion did not decrease the 
range of motion levels.  All of the above factors of 
functional loss simply do not cause limitation of flexion to 
30 degrees or less or anything remotely similar to ankylosis.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206. 

As for the associated lower extremity neurological 
manifestations of his IVDS, the veteran has been awarded 
separate 10 percent ratings for this additional disability.  
Under Diagnostic Code 8620, mild incomplete neuritis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent rating.  With complete paralysis of the 
sciatic nerve, which warrants an 80 percent rating, the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2007).  

When the involvement is only sensory, the rating should be 
for the mild or, at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  


It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In this case, the above medical evidence shows the veteran 
experiences radicular pain, sensory loss, and numbness in his 
right and left lower extremities.  According to his March 
2006 claim, he also experiences weakness in his right lower 
extremity.  Although consistently present, his bilateral 
lower extremity neuropathy is not characterized by foot drop, 
constant weakness, bowel or bladder impairment, muscle 
atrophy, loss of strength, or loss of reflexes.  In fact, VA 
treatment records dated from 2003 to 2006 document normal 
neurological examinations with normal reflexes.  
Consequently, his radicular pain and some loss of sensation 
in his lower extremities are, at most, mild in degree, 
warranting only the separate 10 percent ratings currently 
assigned.  38 C.F.R. § 4.7.  

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
with consideration of the 1.9 percent bilateral factor, the 
separate evaluations of the veteran's chronic orthopedic and 
neurologic manifestations of his IVDS (i.e., 20, 10, and 10 
percent) yields a 40-percent combined rating for his IVDS and 
associated disabilities.  

As to incapacitating episodes of his IVDS, in order to 
warrant a higher rating, his level of incapacitating episodes 
must surpass his 40 percent combined orthopedic and 
neurological evaluations.  That is, the evidence must show 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  Here, irrespective of his 
assertions, there is no objective evidence of bed rest 
prescribed by a physician to support concluding the veteran 
has experienced any incapacitating episode.  His VA and 
private treatment records do not refer to incapacitating 
episodes, certainly not of the frequency required for a 
higher rating.  He has been prescribed Tylenol, physical 
therapy, and steroid injections.  There was no mention of 
specifically prescribed bedrest by a physician.   



In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent under the most recent criteria for the veteran's 
lumbar spine IVDS.  38 C.F.R. § 4.3.  In addition, the Board 
finds that the preponderance of the evidence is against 
disability ratings greater than 10 percent for his associated 
bilateral lower extremity neuropathy.  Id. 

Hart & Fenderson Consideration

There has never been occasion since the effective date of his 
awards when the veteran's low back and lower extremity 
disabilities have exceeded their current ratings.  So there 
is no basis for "staging" his ratings.

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any recent hospitalization associated 
with the disabilities in question, much less frequent 
hospitalization.  Indeed, to the contrary, the veteran's 
evaluation and treatment has been primarily on an outpatient 
basis, not as an inpatient.  In addition, although the Board 
acknowledges that his IVDS and lower extremity neuropathy 
disabilities somewhat limit his ability to work as a farmer, 
he still is able to engage in "light farming" for others, 
albeit with difficulty.  Furthermore, he also has a 
significant cardiovascular disorder that he has received 
treatment for.  The Board finds no evidence that his service-
connected disabilities markedly interfere with his ability to 
work, meaning above and beyond that contemplated by his 
separate schedular ratings of 20, 10, and another 10 percent.  
See, too, 38 C.F.R. § 4.1 indicating that, generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The 
standard for extra-schedular consideration is quite high.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and VAOPGCPREC 6-96.   


ORDER

The claim for a disability rating higher than 20 percent for 
IVDS and arthritis of the lumbar spine is denied.   

The claim for a disability rating higher than 10 percent for 
neuropathy of the left lower extremity associated with the 
IVDS of the lumbar spine is denied.     

The claim for a disability rating higher than 10 percent for 
neuropathy to the right lower extremity associated with the 
IVDS of the lumbar spine is denied.   




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


